                 Case 2:20-cv-00983-TSZ Document 39 Filed 12/11/20 Page 1 of 9




 1                                                                     HONORABLE THOMAS S. ZILLY

 2

 3

 4

 5

 6

 7
                                    UNITED STATES DISTRICT COURT
 8                                 WESTERN DISTRICT OF WASHINGTON
                                             AT SEATTLE
 9
     HUNTERS CAPITAL, LLC, et al.,
10                                                        Case No. 20-cv-00983-TSZ
                              Plaintiffs,
11                                                        AGREEMENT REGARDING DISCOVERY
                  v.                                      OF ELECTRONICALLY STORED
12                                                        INFORMATION AND ORDER
     CITY OF SEATTLE,
13
                              Defendant.
14

15          The parties hereby stipulate to the following provisions regarding the discovery of

16   electronically stored information (“ESI”) in this matter:

17   A.     General Principles

18          1.         An attorney’s zealous representation of a client is not compromised by conducting

19   discovery in a cooperative manner. The failure of counsel or the parties to litigation to cooperate

20   in facilitating and reasonably limiting discovery requests and responses raises litigation costs and

     contributes to the risk of sanctions.
21
            2.         As provided in LCR 26(f), the proportionality standard set forth in Fed. R. Civ. P.
22
     26(b)(1) must be applied in each case when formulating a discovery plan. To further the
23
     application of the proportionality standard in discovery, requests for production of ESI and related
24
     responses should be reasonably targeted, clear, and as specific as possible.
25


                                                                                          LAW OFFICES
     AGREEMENT REGARDING DISCOVERY OF ELECTRONICALLY                      HARRIGAN LEYH FARMER & THOMSEN LLP
     STORED INFORMATION AND ORDER - 1                                            999 THIRD AVENUE, SUITE 4400
                                                                                 SEATTLE, WASHINGTON 98104
     (Case No. 20-cv-00983-TSZ)                                               TEL (206) 623-1700 FAX (206) 623-8717
                  Case 2:20-cv-00983-TSZ Document 39 Filed 12/11/20 Page 2 of 9




 1   B.      ESI Disclosures

 2           Within 30 days of entry of this Order, or at a later time if agreed to by the parties, each

 3   party shall disclose:

 4           1.        Custodians. Unless otherwise agreed, each plaintiff shall identify the five

 5   custodians most likely to have discoverable ESI in their possession, custody, or control, or, if a

 6   plaintiff does not have five custodians, all custodians who have discoverable ESI in their

     possession, custody, or control, and the type of information under each custodian’s control. The
 7
     City has already identified more than fifteen custodians most likely to have discoverable ESI in
 8
     their possession, custody, or control, and that each is likely to have email and text messages
 9
     relevant to the issues in dispute.    This disclosure provision is distinct from the parties’ agreement
10
     set forth in Section C below about determining the number of custodians from whom ESI should
11
     be gathered.
12
             2.        Non-custodial Data Sources. A list of non-custodial data sources (e.g., shared
13
     drives, servers), if any, likely to contain discoverable ESI.
14
             3.        Third-Party Data Sources. A list of third-party data sources, if any, likely to
15
     contain discoverable ESI (e.g., third-party email providers, mobile device providers, cloud
16
     storage) and, for each such source, the extent to which a party is (or is not) able to preserve
17   information stored in the third-party data source.
18           4.        Inaccessible Data. A list of data sources, if any, likely to contain discoverable ESI
19   (by type, date, custodian, electronic system or other criteria sufficient to specifically identify the
20   data source) that a party asserts is not reasonably accessible under Fed. R. Civ. P. 26(b)(2)(B).
21   C.      ESI Discovery Procedures
22           1.        On-site inspection of electronic media. Such an inspection shall not be required

23   absent a demonstration by the requesting party of specific need and good cause or by agreement

24   of the parties.

25


                                                                                           LAW OFFICES
     AGREEMENT REGARDING DISCOVERY OF ELECTRONICALLY                       HARRIGAN LEYH FARMER & THOMSEN LLP
     STORED INFORMATION AND ORDER - 2                                             999 THIRD AVENUE, SUITE 4400
                                                                                  SEATTLE, WASHINGTON 98104
     (Case No. 20-cv-00983-TSZ)                                                TEL (206) 623-1700 FAX (206) 623-8717
                 Case 2:20-cv-00983-TSZ Document 39 Filed 12/11/20 Page 3 of 9




 1          2.       Search methodology. Plaintiffs and the City are already engaging in discovery in

 2   this matter. In particular, the parties have propounded requests for production of documents and

 3   have already begun rolling productions of those documents, including ESI. The parties have

 4   negotiated—or are negotiating—individual procedures governing those initial requests, including

 5   custodians and relevant search terms. The parties anticipate similarly working together to develop

     and agree to appropriate procedures for future requests. However, should the parties fail to reach
 6
     an agreement, they agree that the default procedures contained in this paragraph C(2) shall apply.
 7
            The parties shall timely confer to attempt to reach agreement on appropriate search terms
 8
     and queries, file type and date restrictions, data sources (including custodians), and other
 9
     appropriate computer- or technology-aided methodologies, before any such effort is undertaken.
10
     The parties shall continue to cooperate in revising the appropriateness of the search methodology.
11
     The parties intend to work together in good faith to develop appropriate procedures tailored to the
12
     specific discovery requests. However, if the parties’ fail to agree otherwise, the following process
13
     shall govern:
14
                     a.     Prior to running searches:
15
                            i.      The producing party shall disclose the data sources (including
16
     custodians), search terms and queries, any file type and date restrictions, and any other
17   methodology that it proposes to use to locate ESI likely to contain responsive and discoverable
18   information. The producing party may provide unique hit counts for each search term or query.
19                          ii.     The requesting party is entitled to, within 14 days of the producing
20   party’s disclosure, add 10 search terms or queries (or such number as are appropriate and
21   reasonable for good cause or by agreement) to those disclosed by the producing party..
22                          iii.    The following provisions apply to search terms and queries of the

23   requesting party. Focused terms and queries should be employed; broad terms or queries, such as

24   product and company names, generally should be avoided. A conjunctive combination of

25   multiple words or phrases (e.g., “computer” and “system”) narrows the search and shall count as a


                                                                                        LAW OFFICES
     AGREEMENT REGARDING DISCOVERY OF ELECTRONICALLY                    HARRIGAN LEYH FARMER & THOMSEN LLP
     STORED INFORMATION AND ORDER - 3                                          999 THIRD AVENUE, SUITE 4400
                                                                               SEATTLE, WASHINGTON 98104
     (Case No. 20-cv-00983-TSZ)                                             TEL (206) 623-1700 FAX (206) 623-8717
                    Case 2:20-cv-00983-TSZ Document 39 Filed 12/11/20 Page 4 of 9




 1   single search term. A disjunctive combination of multiple words or phrases (e.g., “computer” or

 2   “system”) broadens the search, and thus each word or phrase shall count as a separate search term

 3   unless they are variants of the same word. The producing party may identify each search term or

 4   query returning overbroad results by demonstrating the overbroad results with unique hit counts

 5   for each search term or query and making a counter proposal correcting each overbroad search

 6   term or query.

                        b.    After production: Within 21 days of the producing party notifying the
 7
     requesting party that it has substantially completed the production of documents responsive to a
 8
     request, the requesting party may request no more than 10 additional search terms or queries. The
 9
     immediately preceding section (Section C(2)(a)(iii)) applies.
10
               3.       Format.
11
                        a.    ESI will be produced to the requesting party with searchable text, in a
12
     format to be decided between the parties considering, inter alia, the information required by the
13
     litigation support systems they use. Acceptable formats include, but are not limited to, native
14
     files, multi-page TIFFs (with a companion OCR or extracted text file), single-page TIFFs (only
15
     with load files for e-discovery software that includes metadata fields identifying natural document
16
     breaks and also includes companion OCR and/or extracted text files), and searchable PDF.
17                      b.    Unless otherwise agreed to by the parties, files that are not easily converted
18   to image format, such as spreadsheet, database, and drawing files, will be produced in native
19   format.
20                      c.    Each document image file shall be named with a unique number (Bates
21   Number). File names should not be more than twenty characters long or contain spaces. When a

22   text-searchable image file is produced, the producing party must preserve the integrity of the

23   underlying ESI, i.e., the original formatting, the metadata (as noted below) and, where applicable,

24   the revision history.

25


                                                                                          LAW OFFICES
     AGREEMENT REGARDING DISCOVERY OF ELECTRONICALLY                      HARRIGAN LEYH FARMER & THOMSEN LLP
     STORED INFORMATION AND ORDER - 4                                            999 THIRD AVENUE, SUITE 4400
                                                                                 SEATTLE, WASHINGTON 98104
     (Case No. 20-cv-00983-TSZ)                                               TEL (206) 623-1700 FAX (206) 623-8717
                  Case 2:20-cv-00983-TSZ Document 39 Filed 12/11/20 Page 5 of 9




 1                    d.      If a document is more than one page, the unitization of the document and

 2   any attachments and/or affixed notes shall be maintained as they existed in the original document.

 3                    e.      Some native format documents are not suitable for trial presentation. Upon

 4   reasonable request, the parties will cooperate in altering a document from its native format to

 5   facilitate its presentation at trial.

 6           4.       De-duplication. The parties may de-duplicate their ESI production across
     custodial and non-custodial data sources after disclosure to the requesting party. The duplicate
 7
     custodian information removed during the de-duplication process must be tracked in a
 8
     duplicate/other custodian field in the database load file.
 9
             5.       Email Threading. The parties may use analytics technology to identify email
10
     threads and need only produce the unique most inclusive copy and related family members and
11
     may exclude lesser inclusive copies. Upon request, the producing party will produce a less
12
     inclusive copy.
13
             6.       Metadata fields. If the requesting party seeks metadata, the parties agree that only
14
     the following metadata fields need be produced, and only to the extent it is reasonably accessible
15
     and non-privileged: document type; custodian and duplicate custodians (or storage location if no
16
     custodian); author/from; recipient/to, cc and bcc; title/subject; email subject; file name; file size;
17   file extension; original file path; date and time created, sent, modified and/or received; and hash
18   value. The list of metadata type is intended to be flexible and may be changed by agreement of
19   the parties, particularly in light of advances and changes in technology, vendor, and business
20   practices.
21           7.       Hard-Copy Documents. Hard-copy documents produced in an electronic format
22   will be produced in the same format as ESI, see Section C(3)(a), unless the producing party can

23   show that the cost would outweigh the usefulness (for example, when the condition of the paper is

24   not conducive to scanning and will not result in accurate or reasonably useable/searchable ESI).

25


                                                                                          LAW OFFICES
     AGREEMENT REGARDING DISCOVERY OF ELECTRONICALLY                      HARRIGAN LEYH FARMER & THOMSEN LLP
     STORED INFORMATION AND ORDER - 5                                            999 THIRD AVENUE, SUITE 4400
                                                                                 SEATTLE, WASHINGTON 98104
     (Case No. 20-cv-00983-TSZ)                                               TEL (206) 623-1700 FAX (206) 623-8717
                 Case 2:20-cv-00983-TSZ Document 39 Filed 12/11/20 Page 6 of 9




 1   D.     Preservation of ESI

 2          The parties acknowledge that they have a common law obligation, as expressed in Fed. R.

 3   Civ. P. 37(e), to take reasonable and proportional steps to preserve discoverable information in

 4   the party’s possession, custody, or control. With respect to preservation of ESI, the parties agree

 5   as follows:

 6          1.       Absent a showing of good cause by the requesting party, the parties shall not be

     required to modify the procedures used by them in the ordinary course of business to back-up and
 7
     archive data; provided, however, that the parties shall preserve all discoverable ESI in their
 8
     possession, custody, or control.
 9
            2.       The parties will supplement their disclosures in accordance with Fed. R. Civ. P.
10
     26(e) with discoverable ESI responsive to a particular discovery request or mandatory disclosure
11
     where that data is created after a disclosure or response is made (unless excluded under Sections
12
     (D)(3) or (E)(1)-(2)).
13
            3.       Absent a showing of good cause by the requesting party, the following categories
14
     of ESI need not be preserved:
15
                     a.       Deleted, slack, fragmented, or other data only accessible by forensics.
16
                     b.       Random access memory (RAM), temporary files, or other ephemeral data
17                            that are difficult to preserve without disabling the operating system.
18                   c.       On-line access data such as temporary internet files, history, cache,
                              cookies, and the like.
19
                     d.       Data in metadata fields that are frequently updated automatically, such as
20                            last-opened dates (see also Section (E)(5)).

21                   e.       Back-up data that are duplicative of data that are more accessible
                              elsewhere.
22
                     f.       Server, system or network logs.
23
                     g.       Data remaining from systems no longer in use that is unintelligible on the
24                            systems in use.
                     h.       Electronic data (e.g., email, calendars, contact data, and notes) sent to or
25
                              from mobile devices (e.g., iPhone, iPad, Android devices), provided that a
                              copy of all such electronic data is automatically saved in real time
                                                                                          LAW OFFICES
     AGREEMENT REGARDING DISCOVERY OF ELECTRONICALLY                      HARRIGAN LEYH FARMER & THOMSEN LLP
     STORED INFORMATION AND ORDER - 6                                            999 THIRD AVENUE, SUITE 4400
                                                                                 SEATTLE, WASHINGTON 98104
     (Case No. 20-cv-00983-TSZ)                                               TEL (206) 623-1700 FAX (206) 623-8717
                 Case 2:20-cv-00983-TSZ Document 39 Filed 12/11/20 Page 7 of 9




 1                          elsewhere (such as on a server, laptop, desktop computer, or “cloud”
                            storage).
 2
     E.     Privilege
 3
            1.       A producing party shall create a privilege log of all documents fully withheld from
 4
     production on the basis of a privilege or protection, unless otherwise agreed or excepted by this
 5
     Agreement and Order. Privilege logs shall include a unique identification number for each
 6
     document and the basis for the claim (attorney-client privileged or work-product protection). For
 7
     ESI, the privilege log may be generated using available metadata, including author/recipient or
 8   to/from/cc/bcc names; the subject matter or title; and date created. Should the available metadata
 9   provide insufficient information for the purpose of evaluating the privilege claim asserted, the
10   producing party shall include such additional information as required by the Federal Rules of
11   Civil Procedure. Privilege logs will be produced to all other parties no later than 90 days after
12   delivering a production and 30 days before the deadline for filing motions related to discovery,

13   unless a different deadline is agreed to by the parties.

14          2.       Redactions need not be logged so long as each redaction is labeled with the basis

15   for the redaction.

16          3.       With respect to privileged or work-product information generated after the filing of

17   the complaint, parties are not required to include any such information in privilege logs.

18          4.       Activities undertaken in compliance with the duty to preserve information are

     protected from disclosure and discovery under Fed. R. Civ. P. 26(b)(3)(A) and (B).
19
            5.       Pursuant to Fed. R. Evid. 502(d), the production of any documents in this
20
     proceeding shall not, for the purposes of this proceeding or any other federal or state proceeding,
21
     constitute a waiver by the producing party of any privilege applicable to those documents,
22
     including the attorney-client privilege, attorney work-product protection, or any other privilege or
23
     protection recognized by law. Information produced in discovery that is identified by the
24
     producing party as protected as privileged or work product shall be immediately returned to the
25
     producing party or, if electronic, shall be immediately destroyed, and its production shall not

                                                                                        LAW OFFICES
     AGREEMENT REGARDING DISCOVERY OF ELECTRONICALLY                    HARRIGAN LEYH FARMER & THOMSEN LLP
     STORED INFORMATION AND ORDER - 7                                          999 THIRD AVENUE, SUITE 4400
                                                                               SEATTLE, WASHINGTON 98104
     (Case No. 20-cv-00983-TSZ)                                             TEL (206) 623-1700 FAX (206) 623-8717
               Case 2:20-cv-00983-TSZ Document 39 Filed 12/11/20 Page 8 of 9




 1   constitute a waiver of such protection. In addition, if the privileged or work product material is

 2   contained in an electronic load file, the producing party will provide to counsel a revised load file

 3   with the privileged or work product materials removed.

 4          DATED this 10th day of December, 2020.

 5   CALFO EAKES LLP                                 PETER S. HOLMES
                                                     Seattle City Attorney
 6
     By s/ Patty A. Eakes                            By: s/ Joseph Groshong
 7   By s/ Angelo J. Calfo                               Joseph Groshong, WSBA# 41593
     By s/ Tyler S. Weaver                               Assistant City Attorney
 8      Patty A. Eakes, WSBA #18888
                                                         Seattle City Attorney’s Office
        Angelo J. Calfo, WSBA #27079
 9                                                       701 Fifth Avenue, Suite 2050
        Tyler S. Weaver, WSBA #29413
                                                         Seattle, WA 98104
        301 Second Avenue, Suite 2800
10                                                       Tel: (206) 684-8200
        Seattle, WA 98101
                                                         Fax: (206) 684-8284
        Phone: (206) 407-2200
11                                                       Joseph.Groshong@seattle.gov
        Fax: (206) 407-2224
12      pattye@calfoeakes.com
        angeloc@calfoeakes.com
                                                     HARRIGAN LEYH FARMER & THOMSEN
13      tylerw@calfoeakes.com
                                                     LLP
14   Attorneys for Plaintiffs
                                                     By: s/ Arthur W. Harrigan, Jr.
15                                                   By: s/ Tyler L. Farmer
                                                     By: s/ Kristin E. Ballinger
16                                                       Arthur W. Harrigan, Jr., WSBA #1751
                                                         Tyler L. Farmer, WSBA #39912
17                                                       Kristin E. Ballinger, WSBA #28253
                                                         999 Third Avenue, Suite 4400
18                                                       Seattle, WA 98104
                                                         Tel: (206) 623-1700
19                                                       Fax: (206) 623-8717
                                                         arthurh@harriganleyh.com
20
                                                         tylerf@harriganleyh.com
21                                                       kristinb@harriganleyh.com

22                                                   Attorneys for City of Seattle

23

24

25


                                                                                         LAW OFFICES
     AGREEMENT REGARDING DISCOVERY OF ELECTRONICALLY                    HARRIGAN LEYH FARMER & THOMSEN LLP
     STORED INFORMATION AND ORDER - 8                                           999 THIRD AVENUE, SUITE 4400
                                                                                SEATTLE, WASHINGTON 98104
     (Case No. 20-cv-00983-TSZ)                                              TEL (206) 623-1700 FAX (206) 623-8717
            Case 2:20-cv-00983-TSZ Document 39 Filed 12/11/20 Page 9 of 9




 1                                       ORDER
 2        Based on the foregoing, IT IS SO ORDERED.
 3
          DATED this 11th day of December, 2020.
 4                                                    A
 5
                                                   THOMAS S. ZILLY
 6                                                 United States District Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                                                                              LAW OFFICES
     AGREEMENT REGARDING DISCOVERY OF ELECTRONICALLY          HARRIGAN LEYH FARMER & THOMSEN LLP
     STORED INFORMATION AND ORDER - 9                                999 THIRD AVENUE, SUITE 4400
                                                                     SEATTLE, WASHINGTON 98104
     (Case No. 20-cv-00983-TSZ)                                   TEL (206) 623-1700 FAX (206) 623-8717
